Per curiam.
In a prior ruling in this disciplinary proceeding, In the Matter of Manheim, 259 Ga. 791 (387 SE2d 330) (1990), we sustained the review panel’s finding that Manheim had violated Standard 63 of State Bar of Georgia Rule 4-102. We ordered him suspended for a period of one year and held further:
that suspension shall continue in force until (a) Manheim shall have provided to the State Bar of Georgia a complete and verified accounting of any source and any disposition of any funds collected by him on behalf of [two particular] clients, and (b) such accounting is accepted and approved by the State Bar of Georgia. [Id. at 794.]
*166Decided April 11, 1991.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
1. During a hearing on a preliminary injunction to the suspension that he filed in federal court, Manheim testified that he had never received any money from any source on the clients’ behalf and had paid the clients from his own funds.
The State Bar certified that it had accepted this testimony as the required accounting and requested that we remand the case to the review panel, consistent with the following direction, contained within the opinion:
If in the future it should appear that there never have been any funds belonging to Manheim’s two clients that came into his possession, it might become necessary to review then the findings of the special master relative to Standards 4, 44, and 45. [Id. at 793, n. 6.]
Upon remand, the review panel found that Manheim committed a violation of Standards 4, 44, and 45. It recommended that no further discipline be imposed.
2. We have reviewed the record in this case, including the various motions filed by Manheim. We adopt the recommendation of the review panel and order that Manheim’s suspension be terminated effective May 1, 1991.

All the Justices concur. Clarke, C. J., and Fletcher, J., disqualified.